*70OPINION.
Lansdon:
The evidence is conclusive that the petitioner, Van Hook, purchased no stock from A. C. Steere Co., Inc.; that $25,000 was the purchase price of the stock which he acquired from A. C. Steere, and that he received no fee or compensation of any sort from A. C. Steere Co., Inc., in connection with the purchase of the Upper Harts Island Plantation, in which transaction he acted only for the Yourees. On this point the determination of the respondent is reversed.
At the hearing counsel for the petitioners waived their second contention and, therefore, the determination of the respondent that no loss was sustained by the petitioners on account of shrinkage in value in the taxable year of certain stocks is approved. No evidence was offered as to the deficiency for 1922, and the determination of the respondent for that year is approved.
Judgment will be entered on 15 days’ notice, u/nder Rule 50.
Considered by Sternhagen and Artjndell.